               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 CAROL LOUISE WATSON,

                                Plaintiff,
 v.                                                  Case No. 19-CV-1805-JPS

 EILEEN OLSON,                                                        ORDER

                                Defendant.


       On December 9, 2019, the plaintiff, Carol Louise Watson (“Watson”),

filed a pro se complaint and a petition to proceed in forma pauperis. (Docket

#1 and #2). The Court may grant the plaintiff’s motion to proceed in forma

pauperis if it determines that: (1) the plaintiff is truly indigent and unable to

pay the costs of commencing this action; and (2) the plaintiff’s action states

a viable claim and is neither frivolous, malicious, nor barred by immunity.

28 U.S.C. §§ 1915(a), (e)(2).

       As to the first requirement, the privilege to proceed without

payment of costs and fees “is reserved to the many truly impoverished

litigants who…would remain without legal remedy if such privilege were

not afforded to them.” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649, 651

(7th Cir. 1972). The information the plaintiff has provided in her motion to

proceed in forma pauperis demonstrates that she is indigent. (Docket #2).

More precisely, the motion shows that the plaintiff is unemployed,

unmarried, and collects $794.00 per month in public assistance payments.

Id. at 1–2, 4. Her expenses total about $616.46 per month, which includes

rent, utilities, gas, and other household expenses. Id. at 2–3. She owns a car
worth about $3,500.00 and has a bank account holding $829.88. Id. at 3–4.

She has no other assets. Id. at 4. Based on this information, the Court is

satisfied that the plaintiff is indigent and cannot afford the filing fee. Her

motion to proceed in forma pauperis will be granted.

       Notwithstanding the payment of any filing fee, however, the Court

must dismiss a complaint filed in forma pauperis if it raises claims that are

“frivolous or malicious,” if it fails to state a claim upon which relief may be

granted, or if it seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B). The Court will therefore evaluate

Watson’s allegations to determine whether her complaint must be

dismissed for any of these reasons.

       Watson, who currently resides in Racine, Wisconsin, alleges that she

lived in the Riverview Manor Apartments (“Riverview”) in Burlington,

Wisconsin from 2015 to the end of 2016. (Docket #1 at 2). In January 2017,

she applied for housing in Colorado with her daughter and son-in-law. Id.

The defendant, Eileen Olson (“Olson”), an employee of Riverview,

submitted a positive landlord reference on Watson’s behalf regarding

Watson’s tenancy at Riverview. Id. Watson was approved for a lease and

moved to Colorado. Id. At some point after that, Watson moved in with a

relative due to health reasons, and then in June 2019, she sought to move to

Illinois after a death in that relative’s family. Id.

       In June 2019, Watson applied for HUD senior subsidized housing in

Illinois. Id. Olson again submitted a reference for Watson, but this time the

reference was negative. Id. at 3. Watson did not get the lease. Id. at 2. She

believes Olson gave the negative reference in retaliation for Watson having

written a letter to the editor of the Burlington Press in February 2017

criticizing Olson and Riverview’s treatment of seniors. Id. at 3. Watson had


                                   Page 2 of 4
not returned to Riverview since Olson had written the positive reference for

her Colorado application, and therefore Watson says the only reasonable

explanation for the negative reference is retaliation for her criticism in the

letter-to-the-editor. Id.

       On these allegations, Watson seeks to proceed on a claim of First

Amendment retaliation. But the First Amendment prohibits government

infringement on the right of free speech; it is not implicated by allegations

of a private individual quashing or discouraging another person’s speech.

See Rendell-Baker v. Kohn, 457 U.S. 830, 837 (1982). Watson does not allege

that Olson is a governmental actor, and therefore the First Amendment is

not the proper basis for Watson’s claim.

       Instead, it appears Watson meant to allege a claim of defamation. In

Wisconsin, a defamation claim requires proof of three elements: “(1) a false

statement; (2) communicated by speech, conduct or in writing to a person

other than the person defamed; and, (3) the communication is unprivileged

and tends to harm one’s reputation so as to lower him or her in the

estimation of the community or to deter third persons from associating or

dealing with him or her.” In re Storms v. Action Wisconsin Inc., 750 N.W.2d

739, 748 (Wis. 2008). Watson’s allegations meet these elements.

       Nonetheless, Watson’s case cannot stay in this Court because it does

not invoke the subject matter jurisdiction of the federal courts. Federal

courts are courts of limited jurisdiction, and may only hear cases in two

primary categories: 1) those raising issues of federal law, known as “federal

question” jurisdiction, and 2) those between parties who are citizens of

different states and which involve an amount in controversy exceeding

$75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§ 1331 and

1332(a). Watson’s allegations do not invoke either form of jurisdiction. She


                                 Page 3 of 4
does not allege a violation of the First Amendment, or any other federal

law, meaning federal question jurisdiction is not available. The parties are

not diverse (both being citizens of Wisconsin) and Watson does not allege

injuries exceeding the amount in controversy threshold, so diversity

jurisdiction is not available either.

       Therefore, Watson’s complaint must be dismissed without prejudice

for lack of subject matter jurisdiction. She is free to file her complaint in a

Wisconsin state court instead.

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion for leave to proceed in

forma pauperis (Docket #2) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for lack of subject matter

jurisdiction.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 27th day of December, 2019.

                                        BY THE COURT:




                                        J.P. Stadtmueller
                                        U.S. District Judge




                                  Page 4 of 4
